DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 6, 8 and 10; therefore, only claims 1-5, 7, 9 and 11-20 remain for this Office Action.

Allowable Subject Matter
Claims 1-5, 7, 9 and 11-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna system comprising: an RF antenna element; a radome housing the RF antenna element; and a contour matching conformal gasket sealed to the radome, the contour matching conformal gasket further comprising: a wiper edge having a wiper geometry configured to sweep along a prevailing perimeter edge geometry of the contour matching conformal gasket to account for tolerance range variations of an installation surface; a secondary seal inside of a footprint of the wiper edge, and a plurality of stiffening ribs coupled between the secondary seal and the wiper edge, wherein, when the contour matching conformal gasket is installed on the installation surface having a complex compound curvature and features, the contour matching conformal gasket is configured to conform to the complex compound curvature and features to seal the contour matching conformal gasket to the installation surface and protect the RF antenna element from external moisture, dust, or unwanted elements, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-5, 7, 9 and 11-12 are also allowed as being dependent on claim 1.  
In regards to claim 13, the prior art does not disclose of a method comprising: positioning an antenna system onto a topside of an installation surface so that a contour matching conformal gasket of the antenna system conforms to a complex compound curvature and features of the topside of the installation surface; and tightening a fastener to an underside of the installation surface to seal the contour matching conformal gasket to the topside of the installation surface and protect internal elements of the antenna system from external moisture, dust, or unwanted elements; compressing a wiper edge of the contour matching conformal gasket against the topside of the installation surface to produce a perimeter squeezing effect of the contour matching conformal gasket with respect to outer walls of a radome of the antenna system to enhance a primary seal between the radome and the contour matching conformal gasket; and compressing a secondary seal of the contour matching conformal gasket onto the topside of the installation surface, wherein the contour matching conformal gasket includes a plurality of stiffening ribs coupled between the secondary seal and the wiper edge, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 14-18 are also allowed as being dependent on claim 13.  
In regards to claim 19, the prior art does not disclose of a method comprising: mounting an RF antenna element on a base; housing the RF antenna element inside of a radome; and molding a contour matching conformal gasket over a portion of the radome and between the radome and the base to seal the contour matching conformal gasket to the radome, the contour matching conformal gasket further comprising: a wiper edge having a wiper geometry configured to sweep along a prevailing perimeter edge geometry of the contour matching conformal gasket to account for tolerance range variations of an installation surface; a secondary seal inside of a footprint of the wiper edge, and a plurality of stiffening ribs coupled between the secondary seal and the wiper edge, wherein, when the contour matching conformal gasket is installed on the installation surface having a complex compound curvature and features, the contour matching conformal gasket is configured to conform to the complex compound curvature and features to seal the contour matching conformal gasket to the installation surface and protect the RF antenna element from external moisture, dust, or unwanted elements, nor would it have been obvious to one of ordinary skill in the art to do so. Claim 20 is also allowed as being dependent on claim 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844